DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment regarding the amended limitation to the independent claims was given in an interview with David Mixon (43,809) on 11 February 2021. Examiner has also amended the dependency/antecedent basis of claims 5-7 and 14-16 to match Applicant’s cancellations and amendments to the claims.
The application has been amended as follows: 

1. (Currently Amended) An aircraft, comprising:
a flight management system configured to manage flight plan data of the aircraft; 
a vertical situation display; and
a processor communicatively coupled to the flight management system and the vertical situation display, wherein the processor is configured to:
determine a first variable, a second variable, a third variable, a fourth variable and a fifth variable for the vertical situation display, each of the first, second, third, fourth and fifth variables having a scale;

generate display data for the vertical situation display, the display data including, 
a first variable display of linear values along a first single axis, 
a second variable display of linear values along a second single axis that is parallel to the single axis of the first variable display,
a vector display that comprises flight plan data of the third variable and the fourth variable, where the third variable and the fourth variable both display linear values along a third axis and a fourth axis that are perpendicular to each other, and
an overlaid display that comprises the flight plan data of the fifth variable, where the overlaid display shows a value of the fifth variable with respect to each other variable when a point along the vector display is reached by the aircraft; 
output the generated display data to the vertical situation display for display on the vertical situation display.

5.    (Currently Amended) The aircraft of claim [[4]] 1, wherein the scale of the fifth variable varies a thickness of the overlaid display based upon the flight plan data corresponding to the fifth variable.

6.    (Currently Amended) The aircraft of claim [[4]] 1, wherein the scale of the fifth variable varies a color of the overlaid display based upon the flight plan data corresponding to the fifth variable.

1, wherein the scale of the fifth variable varies a pattern of the overlaid display based upon the flight plan data corresponding to the fifth variable.

10.    (Currently Amended) A method of operating a vertical situation display in an aircraft, comprising:
determining, by a processor, a first variable, a second variable, a third variable, a fourth variable and a fifth variable for the vertical situation display, each of the first, second, third, fourth and fifth variables having a scale;
determining, by the processor, flight plan data from a flight management system for the first, second, third, fourth and fifth variables;
generating, by the processor, display data for the vertical situation display, the display data including,
a first variable display of linear values along a first single axis, 
a second variable display of linear values along a second single axis that is parallel to the single axis of the first variable display,
a vector display that comprises flight plan data of the third variable and the fourth variable, where the third variable and the fourth variable both display linear values along a third axis and a fourth axis that are perpendicular to each other, and
an overlaid display that comprises the flight plan data of the fifth variable, where the overlaid display shows a value of the fifth variable with respect to each other variable when a point along the vector display is reached by the aircraft;
outputting, by the processor, the generated display data to the vertical situation display for display on the vertical situation display.

10, wherein the scale of the fifth variable varies a thickness of the vector based upon the flight plan data corresponding to the fifth variable.

15.    (Currently Amended) The method of claim [[13]] 10, wherein the scale of the fifth variable varies a color of the vector based upon the flight plan data corresponding to the fifth variable.

16.    (Currently Amended) The method of claim [[13]] 10, wherein the scale of the fifth variable varies a pattern of the vector based upon the flight plan data corresponding to the fifth variable.

19.    (Currently Amended) A multi-dimensional visualization system for an aircraft, comprising:
a display;
a user input system;
at least one control system configured to control movement of the aircraft; 
a processor communicatively coupled to the display, the user input system, and the at least one control system, wherein the processor is configured to:
determine a first variable, a second variable, a third variable, a fourth variable and a fifth variable for the vertical situation display based upon input from the user input system, each of the first, second, third, fourth and fifth variables having a scale;
determine flight plan data from a flight management system for the first, second, third, fourth and fifth variables;
generate display data for the vertical situation display, the display data including,
a first variable display of linear values along a first single axis, 

a vector display that comprises flight plan data of the third variable and the fourth variable, where the third variable and the fourth variable both display linear values along a third axis and a fourth axis that are perpendicular to each other, and
an overlaid display that comprises the flight plan data of the fifth variable, where the overlaid display shows a value of the fifth variable with respect to each other variable when a point along the vector display is reached by the aircraft;
output the generated display data to the vertical situation display for display on the display;
receive, from the user input system, a command based upon the generated display data; and
generate an instruction for the at least one control system based upon the received command, the instruction causing the at least one control system to control movement of the aircraft.

Allowable Subject Matter
Claims  allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken alone or in combination does not explicitly disclose, teach, or suggest the limitations of “…an overlaid display that comprises the flight plan data of the fifth variable, where the overlaid display shows a value of the fifth variable with respect to each other variable when a point along the vector display is reached by the aircraft” in combination with the other structural elements and steps as recited in independent claims 1, 10, and 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY K LUU whose telephone number is (571)272-3483.  The examiner can normally be reached on M-F: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.K.L./Examiner, Art Unit 3669                                                                                                                                                                                            
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669